                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 ROSALIND MITCHELL,                               )
                                                  )
         Plaintiff(s),                            )
                                                  )
         vs.                                      )       Case No. 4:19-cv-02024-SRC
                                                  )
 CAJUN OPERATING COMPANY d/b/a                    )
 CHURCH’S CHICKEN,                                )
                                                  )
         Defendant(s).

                                   MEMORANDUM AND ORDER

        This matter is before the Court, sua sponte, upon review of the file. The Court dismisses this

matter in its entirety, without prejudice, for failure to prosecute.

I.      BACKGROUND

        Plaintiff Rosalind Mitchell originally filed this negligence action in state court naming two

defendants: Cajun Operating Company d/b/a Church’s Chicken and Kai Hoffman. Mitchell asserted

three total counts in her state court petition. She brought Counts I and II (for premises liability and

negligence) against Cajun, and Count III (negligence) against Hoffman only.

        Mitchell requested a summons for Cajun on June 11, 2019, and Cajun was served on June 17,

2019. Doc. 1-2. Mitchell did not request that a summons be issued for Hoffman. Doc. 12-2. Cajun

removed the matter to this Court on the basis of diversity jurisdiction, alleging that Defendant

Hoffman was fraudulently joined. Doc. 1. After removal, Cajun filed a Motion to Dismiss Counts I

and II of the Complaint for failure to state a claim. Doc. 8. This Court granted Cajun’s Motion to

Dismiss on August 13, 2019. Doc. 10. Because Cajun is not named in Count III of the petition,

dismissal of Counts I and II left Hoffman as the lone remaining defendant. To date, Mitchell has not

requested that a summons be issued for Hoffman.



                                                      1
II.      DISCUSSION

         Federal district courts have the “inherent authority to manage their dockets and courtrooms

with a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct.

1885, 1892 (2016). This authority includes the inherent power to dismiss a case sua sponte for

failure to prosecute. Id. (citing Link v. Wabash R. Co., 370 U.S. 626, 630 (1962)).

         Mitchell originally filed this action in state court on June 11, 2019. Doc. 1-2. Since that

time, Hoffman has not been served, and Mitchell has not even requested that a summons be issued so

that Hoffman might be served. Additionally, on August 16, 2019, Mitchell submitted an affidavit to

this Court representing that the following caused her prior delay in serving Hoffman: 1) not knowing

the proper spelling of Hoffman’s first name, and 2) not knowing that Hoffman was a resident of St.

Louis City. Doc. 12-2. Mitchell acknowledges that an affidavit submitted by Cajun on July 17, 2019

answered those questions. Id. Accordingly, Mitchell’s attorney averred on August 5, 2019: “We

anticipate being able to personally serve Defendant Hoffman now that we know the correct spelling

of his first name and that he lives in the City of St. Louis.” Id.

         More than 90 days have passed since then. 1 Not only has Hoffman not been served, Mitchell

has failed to request issuance of a summons. On these facts, the Court finds that Mitchell has failed

to prosecute her claims against Hoffman.

Accordingly,

         IT IS HEREBY ORDERED that this matter, in its entirety, is DISMISSED WITHOUT

PREJUDICE, for failure to prosecute.

So Ordered this 20th day of November, 2019.


                                                      STEPHEN R. CLARK
                                                      UNITED STATES DISTRICT JUDGE

1
 The affidavit from Richard E. Banks, Mitchell’s attorney, states: “It has been my experience that most state courts
will allow Plaintiffs 90 days to achieve personal service on a Defendant before dismissing the lawsuit for failure to
prosecute.” Doc. 12-2, ¶ 8.

                                                          2
